                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    ESTATE OF ICOLA HUNTER,                                  CIVIL ACTION
    ADMINISTRATOR EDWARD
    HUNTER JR.

    VERSUS                                                      NO. 19-1786

    MAYOR LATOYA CANTRELL                                  SECTION “R” (3)



                         ORDER AND REASONS


       Before the Court is defendant’s motion to dismiss for lack of subject

matter jurisdiction. 1   Because the Court lacks jurisdiction to consider

plaintiff’s claims, the motion is granted.



I.     BACKGROUND

       This case involves plaintiff Edward Hunter’s pro se claims against

Latoya Cantrell, the mayor of New Orleans. On February 27, 2019, Hunter,

as the administrator of the estate of Icola B. Hunter, filed a pro se complaint

against Cantrell. 2 He alleged federal question jurisdiction on the basis that

Cantrell had committed “[c]rime against Humanity/Shadow Governmental,




1      R. Doc. 15.
2      R. Doc. 1.
codes, conspiracy, and extortion.” 3 Under “statement of claim” plaintiff

wrote that a tornado had destroyed the roof of his warehouse, and when he

reached out the city government for assistance he received no response.4

      Plaintiff later moved to amend his complaint.5 His amended complaint

lacks any allegations, but simply lists various legal authorities, including

state statutes and provisions of the United States Constitution.6 Plaintiff also

attaches various documents, including a notice of administrative judgment

against the estate of Icola Hunter as the owner of 7010 Edgefield Drive,7 and

a chapter from the Book of Exodus from the Bible. 8

      Defendant moves to dismiss plaintiff’s complaint. The motion is

unopposed.



II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional




3     Id. at 3.
4     See id. at 4.
5     R. Doc. 8.
6     See generally id.
7     R. Doc. 12-1 at 11.
8     Id. at 7.
                                       2
power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, a court considers such a motion

“before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice,” id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). Nevertheless,

a court uses “the same standard” when analyzing a Rule 12(b)(1) motion as

it would a Rule 12(b)(6) motion. See Dooley v. Principi, 250 F. App’x 114,

115-16 (5th Cir. 2007) (per curiam).

     Unlike in a Rule 12(b)(6) motion, though, “[c]ourts may dismiss for

lack of subject matter jurisdiction on any one of three bases: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts in the

record; or (3) the complaint supplemented by undisputed facts plus the

court’s resolution of disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736,

741 (5th Cir. 1986) (citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.

1981)). Furthermore, plaintiff has the burden of demonstrating that subject




                                       3
matter jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x

317, 318 (5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).

      A court must liberally construe a pro se litigant’s filings in his favor,

and the filings are held “to less stringent standards than formal pleadings

drafted by lawyers.” United States v. Davis, 629 F. App’x 613, 618 (5th Cir.

2015) (per curiam) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972)

(per curiam)). However, a pro se plaintiff is not “exempt . . . from compliance

with the relevant rules of procedural and substantive law.”           Thorn v.

McGary, 684 F. App’x 430, 433 (5th Cir. 2017) (per curiam) (quoting Birl v.

Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).



III. DISCUSSION

      Section 1331 vests district courts with “original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331. Federal jurisdiction under Section 1331 “exists only when

a federal question is presented on the face of the plaintiff's properly pleaded

complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (2007). A

plaintiff does not properly invoke federal question jurisdiction when his

claim is “so insubstantial, implausible, . . . or otherwise completely devoid of

merit as not to involve a federal controversy.” Steel Co. v. Citizens for a


                                       4
Better Env't, 523 U.S. 83, 89 (1998) (citing Oneida Indian Nation of N.Y. v.

County of Oneida, 414 U.S. 661, 666 (1974)).

      Plaintiff’s amended complaint contains no allegations, and therefore

offers no basis for federal question jurisdiction. The complaint quotes from

the Constitution but offers no allegations by which the Court can find that a

violation of the Constitution occurred. Plaintiff attached to his amended

complaint a notice of administrative judgment.          But even if plaintiff

somehow sought to appeal that administrative judgment, he offers no reason

why federal law would apply.

      The basis laid out for federal jurisdiction in plaintiff’s original

complaint was “crime against Humanity/Shadow Governmental, codes

conspiracies and extortion.” 9 Plaintiff also accused the city government of

not properly responding after his property was damaged. But it is unclear

from the original complaint how plaintiff understood defendant to be

violating the Constitution or federal law. And although courts must read pro

se filings liberally, they are not to “invent, out of whole cloth, novel

arguments on behalf of a pro se plaintiff in the absence of meaningful, albeit

imperfect, briefing.” Jones v. Alfred, 353 F. App’x 949, 952 (5th Cir. 2009).

Indeed, plaintiff’s claims are so “completely devoid of merit as not to involve


9     R. Doc. 1 at 3.
                                      5
a federal controversy.” Citizens for a Better Env’t, 523 U.S. at 85 (citation

omitted). Accordingly, the Court lacks jurisdiction under 28 U.S.C. § 1331.

     Because the Court does not have jurisdiction to consider plaintiff’s

claims, it does not reach defendant’s argument that plaintiff’s motion should

be dismissed pursuant to Federal Rule of Civil Procedure 12(c).



IV. CONCLUSION

     For the foregoing reasons, the Court GRANTS defendant’s motion to

dismiss. Plaintiff’s complaint is dismissed WITHOUT PREJUDICE.




          New Orleans, Louisiana, this _____
                                        8th day of April, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     6
